—Order of disposition, Family Court, Bronx County (John Hunt, J.), entered on or about October 21, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, and placed him on probation for a period of 1 year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning identification, credibility, and the significance to be afforded the nonrecovery of physical evidence from appellant’s person. There was ample evidence supporting the reasonable inference that appellant sold the drugs recovered from the apprehended buyer. Concur — Sullivan, J. P., Tom, Rubin, Saxe and Buckley, JJ.